DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-10 are withdrawn.
	Claims 11-13, 16, 18, 20, 22, 25, 28-31 are canceled. 
	Claim 32 is newly added.
	Claims 14-15, 17, 19, 21, 23-24, 26-27 and 32 are examined as follows.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter “the at least one seal exhibits greater than 90% transmittance in the visible light range (420-700nm)” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this case, the Applicant stated in the remarks filed on 01/13/2022 that paragraphs 0027, 0038, and 0040 supported the subject matter of claim 32, however, paragraph 0027 stated “The first and/or second substrates 101a, 101b can, in various embodiments, be transparent or substantially transparent.  As used herein, the term "transparent" is intended to denote that the glass substrate has a transmission of greater than about 90% at a given wavelength.  For instance, an exemplary transparent glass substrate may have greater than about 90% transmittance in the visible light range (420-700 nm), such as greater than about 92%, greater than about 94%, greater than about 96% or greater than about 98%, such as ranging from about 90% to about 98%, including all ranges and subranges therebetween”, and paragraphs 0038, and 0040 just disclosed the conversion process of the at least seal into nanoparticles. In other words, the glass substrate exhibits greater than 90% transmittance in the visible light range (420-700nm) instead of the at least one seal. In particular, paragraph 0037 stated that “the sealing layer 103 comprises at least one metal maybe non-transparent, e.g., at visible wavelengths”, and paragraph 0034 stated that “the sealing layer 103 can have an absorption of greater than about 10% at the laser's operating wavelength.  For instance, the sealing layer 103 can have an absorption greater than about 20% at the laser's operating wavelength, such as greater than about 30%, greater than about 40%, greater than about 50%, greater than about 60%, greater than about 70%, greater than about 80%, or greater than about 90%, such as ranging from about 10% to about 90%, including all ranges and subranges therebetween.  In certain embodiments, the sealing layer 103 can absorb greater than about 10% of light at UV (&lt;420 nm), visible (420-700 nm), and infrared (&gt;700 nm) wavelengths).  As shown in FIG. 2, various metals can absorb (e.g., greater than about 10% absorption) light at UV and visible wavelengths, and some can also absorb at IR wavelengths”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim contains limitation “(420-700nm)”. It is unclear if the subject matter in the
parenthesis further limits the claim or not since the parentheses are used to set off nonessential information. In essence, the information in the parentheses is a nonessential modifier; it gives the reader additional information that's by no means crucial. Thus, it is unclear if the subject matter contained therein further limits the claim or not and therefore the metes and bounds of the claim are indefinite.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14-15, 17, 19, 21, 23-24, 26-27, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over  US 20110096508 A1 to Bita et al. (“Bita”), in view of US 20160061735 A1  to Chen et al. (“Chen”), and as evidenced by US 20170050881 A1 to Abdolvand et al. ("Abdolvand").

Regarding claim 14, Bita discloses, a method for making a sealed device (see Fig. 8 and Fig. 10), the method comprising: 
positioning a sealing layer (see thin film stack 88, or 88a in Fig. 8) comprising at least one metal (see reflector 1010 or absorber 1030 in Fig. 10) between a first glass substrate (see substrate 82) comprising a first surface (see the surface that is facing the absorber 1030) and a second substrate (see substrate 84) comprising a second surface (see the surface that is facing the reflector 1010), wherein the first and second surfaces are opposing (see Fig. 8 and 10) and form a sealing interface (see Fig. 8 and 10) with the at least one metal (1010 or 1030); and 
directing a laser beam (see laser light 90 in Fig. 8 or arrow 1040 in Fig. 10) from a laser (see Fig. 8) operating at a predetermined wavelength onto the sealing interface to form at least one seal that bonds the first and second surfaces of the substrates (disclosed in para 0081 “a 532-nm laser light is chosen to bond a substrate 82 and a backplate 84.  The composition and thickness of the layers of the thin film stack 88a are then selected and optimized to absorb between about 90 percent and about 100 percent of the 532-nm light incident on the thin film stack 88a”),
wherein the at least one metal of the sealing layer (88 or 88a) comprises one or more metal films (see Table 1, wherein the reflector layer is made of Aluminum with a thickness about 100nm or absorber layer made of Molybdenum with a thickness about 5nm), and further wherein the metal are heated and bonded with one or both of the first and second surfaces of the respective first and second substrates (disclosed in para 0076 “The localized heat generation leads to melting in the vicinity of the interface between the substrate 82 and the backplate 84, and the formation of a bond between the substrate 82 and the backplate 84.  In one embodiment, a portion of the substrate 82 and/or a portion of the backplate 84 that is proximate to the heated thin film stack melts.  This molten material can act as a glue, flowing and spreading to conform to the topography of adjacent surfaces before solidifying back to a solid state.  Thus, light absorptive thin film stacks described herein can be used to bond non-flat surfaces.  In addition, the use of contacting surfaces or interlayers to enhance formation of a bond between the substrate 82 and the backplate 84 is discussed in greater detail below”).
However, Bita does not explicitly disclose, directing a laser beam to convert the at least one metal to metal nanoparticles having an average particle size of less than 50 nm, and further wherein the metal nanoparticles are incorporated into one or both of the first and second surfaces of the respective first and second substrates.
Nonetheless, Chen teaches, directing a laser beam (see laser 25 in Fig. 2) to convert the at least one metal (see plating gold nano thin film 23a or silver nano thin film 23b in Fig. 2) to metal nanoparticles (see gold nanoparticles 27a, or silver nanoparticles 27b) having an average particle size of less than 50 nm (disclosed in para 0042 “it can be found that the size of the silver nanoparticles in all the examples of the present embodiment is among 10-30 nm”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to try modify the laser beam of Bita such that increasing the shots of the laser ablation to convert the at least one metal to metal nanoparticles having an average particle size of less than 50 nm as taught and/or suggested by Chen in order to obtain the metal nanoparticles incorporated into one or both of the first and second surfaces of the respective first and second substrates. Even though, Chen fails to specify the metal nanoparticles are incorporated into one or both of the first and second surfaces of the respective first and second substrates, however, (1) Bita teaches persons of skill in the art will understand that the layers can serve multiple purposes, such that, for example, one or more of the three layers can absorb laser light and heat up, and one or more of the three layers can melt to create a bond line sealing two materials in para 0085, (2) Chen teaches the metal thin film absorbs the laser energy and forming the nanoparticles, wherein the nanoparticles of the metal thin film will be dispersed in all directions due to the irregular deformation stress caused by the instant high heat in para 0042, it would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to try to increase the shots of the laser to convert one of the metal thin film into nanoparticles size so as the nanoparticles of the metal thin film will be dispersed in all directions due to the irregular deformation stress caused by the instant high heat of the laser in order in order to obtain the sufficiently homogeneous distribution of the nanoparticles so as allowing their presence to create enhanced localized heating for the creation of a weld between two work pieces when laser energy is applied as evidenced by para Abdolvand in para 0098, since it would be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success and since it has been held that where “there are a finite number of identified, predictable solutions” for solving a problem and that “a person of ordinary skill has good reason to pursue the known options,” if that “leads to the anticipated success,” KSR, 550 U.S. at 421.  Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). 

Regarding claim 15, Bita discloses, wherein the second substrate is chosen from glass, glass-ceramic, and ceramic substrates (disclosed in para 0068 “The skilled artisan will appreciate that the backplate 84 may be formed of any suitable material, such as glass, metal, foil, polymer, plastic, ceramic, or semiconductor materials (e.g., silicon).”).
 
Regarding claim 17, Bita discloses,  wherein the at least one metal is chosen from aluminum, iron, copper, silver, gold, chromium, titanium, rhodium, magnesium, nickel, zinc, molybdenum, steel, stainless steel, brass, alloys thereof, and combinations thereof (see table 1, wherein Reflective Layer Aluminum about 100 nm or Absorber Layer Molybdenum about 5 nm).
 
Regarding claim 19, Bita discloses, wherein the sealing layer further comprises at least one glass sealing film (see table 1, wherein Spacer Layer Silicon dioxide about 73 nm).

Regarding claim 21, Bita discloses, wherein the sealing layer absorbs light at the predetermined wavelength and heats the sealing interface to a sealing temperature that is greater than at least one of a melting point of the sealing layer, a glass transition temperature of the first glass substrate, or a glass transition temperature of the second substrate (disclosed in para 0082 “the reflective layer comprises a metal whose melting temperature is higher than the glass transition temperature of glass”).

Regarding claim 23, Bita discloses, wherein the sealing layer has an absorption of greater than 10% at the predetermined wavelength (disclosed in para 0081 “The composition and thickness of the layers of the thin film stack 88a are then selected and optimized to absorb between about 90 percent and about 100 percent of the 532-nm light incident on the thin film stack 88a”).

Regarding claim 24, Bita discloses, wherein a melting point of the sealing layer is within 50% of a glass transition temperature of at least one of the first or second substrates (disclosed in para 0110 “the substrates comprise a low-melting temperature glass, such as but not limited to soda lime (approximate melting temperature of 500.degree.  Celsius), wherein the transition of soda lime is 1063°F, and aluminum melting point is 1221°F”).

Regarding claim 26, Bita discloses, wherein the sealing layer has a thickness of less than 500 nm (see table 1).

Regarding claim 27, Bita discloses, wherein the laser is chosen from continuous wave and quasi-continuous wave lasers and the predetermined wavelength ranges from 300 nm to 1600 nm (disclosed in para 0073 “the selected thin film stack is characterized by strong optical absorption at a low cost laser wavelength, such as an Nd:YAG laser with a 1.06 micron wavelength”, wherein it is known that Nd:YAG lasers are optically pumped using either a flashlamp or laser diode array. They are one of the most common types of laser, and are used for many different applications. They typically emit light with a wavelength of 1064 nm, but can be frequency doubled (532nm, green) or tripled (266nm, blue). Nd:YAG lasers operate in both pulsed and continuous wave (CW) mode. Pulsed Nd:YAG lasers are typically operated in a Q-switched mode).

Regarding claim 32, Bita discloses, the at least one seal exhibits greater than 90% absorption in the visible light range (420-700nm) (disclosed in para 0081 “The composition and thickness of the layers of the thin film stack 88a are then selected and optimized to absorb between about 90 percent and about 100 percent of the 532-nm light incident on the thin film stack 88a”).

Response to Amendment
The amendment of 01/13/2022 is acknowledged (i.e., newly added claim 32). 

Response to Arguments 
Applicant's arguments filed 01/13/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that Chen is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Chen is in the same field of applicant’s endeavor since Chen is using low thermal conductivity base (i.e., paper or oxide base such glass) to restrict the laser energy to the metal thin film, only a small parts of the energy will be conducted to the low thermal conductivity base, thereby enhancing the light-heat conversion efficiency, and most of the thermal energy transformed from the laser will be conducted to the metal thin film and convert the metal thin film into nanoparticles on the low thermal conductivity base (disclosed in para 0029-0031). Hence, even though, Chen fails to specify the metal nanoparticles are incorporated into one or both of the first and second surfaces of the respective first and second substrates, however, (1) Bita teaches in para 0085 that persons of skill in the art will understand that the layers can serve multiple purposes, such that, for example, one or more of the three layers can absorb laser light and heat up, and one or more of the three layers can melt to create a bond line sealing two materials, (2) Chen teaches the metal thin film absorbs the laser energy and forming the nanoparticles, wherein the nanoparticles of the metal thin film will be dispersed in all directions due to the irregular deformation stress caused by the instant high heat in para 0042, it would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to try to increase the shots of the laser to convert one of the metal thin film into nanoparticles size so as the nanoparticles of the metal thin film will be dispersed in all directions due to the irregular deformation stress caused by the instant high heat of the laser in order in order to obtain the sufficiently homogeneous distribution of the nanoparticles so as allowing their presence to create enhanced localized heating for the creation of a weld between two work pieces when laser energy is applied as evidenced by para Abdolvand in para 0098, since it would be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success and since it has been held that where “there are a finite number of identified, predictable solutions” for solving a problem and that “a person of ordinary skill has good reason to pursue the known options,” if that “leads to the anticipated success,” KSR, 550 U.S. at 421.  Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). Moreover, in para 0033, Bita discloses, laser light of a specific wavelength can be selected such that the light can freely pass through a substrate, then the composition and thickness of the thin film stacks described herein can be adjusted such that absorption only takes place at a desired location. In other words, it would have been obvious to one having ordinary skill in the art to try to modify to increase or decrease the shots of laser as desired depending on the thickness of the thin film stacks. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action (i.e., newly added claim 32).  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761   

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761